Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Marshall S. Honeyman (Reg. NO. 48,114) on 06/30/2022.

The application has been amended as follows: 

Claim 16. (Currently Amended) A system  of an aircraft, the system comprising: an independent first float configured for attachment to a downwardly-extending structure underneath a first side of the aircraft;
 a first aerodynamic structure having upper and lower ends, the lower end of the first aerodynamic structure being mounted on the first float, the upper end of the first aerodynamic structure being unconnected; 
an independent second float configured to be attached to a downwardly-extending structure underneath a second side of the aircraft separately from the first float; 
a second aerodynamic structure having upper and lower ends, the lower end of the second aerodynamic structure being mounted on the second float, the upper end of the second aerodynamic structure being unconnected; and
 the first aerodynamic structure being configured to compensate for aerodynamic imbalances created by the first float; and 
the second aerodynamic structure being configured to compensate for aerodynamic imbalances created by incorporation of the second float onto the aircraft.

Claim 21. (Currently Amended) A system  of 
a first float and a second float; the first float including a passive aerodynamic structure mounted on an upper rearward surface of the elongated member, the aerodynamic structure having an unconnected upper end and being configured to aerodynamically compensate for an aerodynamic imbalance in one or more of pitch or yaw created by an incorporation of the first float onto a plurality of aircraft designs, the first aerodynamic structure configured to substantially eliminate the aerodynamic imbalance caused by an inherent aerodynamic instability created by an aircraft float in flight; a hydrofoil undersurface configuration on the first float, the undersurface having a bow; a stern; a substantially flat top; upper, inwardly tapered sides; lower sides which are concavely tapered upward and outward from a forward keel; a substantially flat rear; a skeg; and rearwardly converging lower surfaces meeting to meet at a rearward keel; each of the lower sides and lower surfaces configured to reduce drag when the aircraft is moving in water, and to provide lift out of the water during a takeoff, and the second float configured to be oriented substantially parallel to, spaced apart from, and configured to be substantially symmetrical to the first float; the first and second floats each being aerodynamically balanced, and thus installable onto various aircraft without substantially impacting overall aircraft aerodynamic stability.

Claim 31. (Currently amended) A float system  of aircraft, the system comprising: one or more elongated members, each of said members having an undersurface configuration for engaging water; the one or more elongated members being mountable onto one or more downwardly- extending structures on the aircraft such that the one or more elongated members are in parallel with a flight direction of the aircraft; the one or more elongated members each creating an imbalance in pitch or yaw in the   Attorney Docket No.: 2616-154.02elongated member; an aerodynamic structure mounted on an exterior surface at the rear of each of the one or more elongated members, each aerodynamic structure having a base where the aerodynamic structure is mounted onto the exterior surface and an upper end, the upper end being free from any connection, the aerodynamic structure being configured to compensate for the imbalance in pitch or yaw created by each of the one or more elongated members.

Allowable Subject Matter
Claims 16-19 and 21-34 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior arts of record individually or in combination discloses or render obvious  a system of an aircraft comprising: an independent first float configured for attachment to a downwardly-extending structure underneath a first side of the aircraft; a first aerodynamic structure having upper and lower ends, the lower end of the first aerodynamic structure being mounted on the first float, the upper end of the first aerodynamic structure being unconnected; an independent second float configured to be attached to a downwardly-extending structure underneath a second side of the aircraft separately from the first float; a second aerodynamic structure having upper and lower ends, the lower end of the second aerodynamic structure being mounted on the second float, the upper end of the second aerodynamic structure being unconnected.
The closest prior arts of record is Meekins et al. (US 8,272,596). The Meekins tail section includes two vertical tail components 20 which are each connected together by an integral horizontal stabilizer 22 that spans between, and extends beyond each vertical component 20. The upper ends of the vertical components 20 support are not free, but instead, support and are connected together by the horizontal stabilizer. Therefore, the structure would not be able to independently configuring each float to correct for any imbalance that any particular float creates. Meekins or any other prior arts or record lacks to disclose or render obvious the upper end of the first and second aerodynamic structure being unconnected. With a teaching lacking in any of the prior arts of record, it would not be obvious to one of ordinary skill in the art to further modify the Meekins reference.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The following prior arts of records are not relied up on a rejection but are made of record due to their particular relevance to the claim subject matter:
Ratliff (US 5,415,365) discloses an amphibious aircraft, capable of high speed maneuverability on the surface of the water, utilizes an aerodynamic platform to generate lift and to define a tunnel with a pair of central sponsons extending inwardly of the wings of the aircraft longitudinally of the platform which supports the cockpit and propulsion system (Fig. 1, Fig. 3).
Larkin (US 3,738,598) discloses a float assembly adapted to conveniently attach to the existing landing gear of a conventional land-type aircraft and includes a centrally positioned primary float structure which attaches to the existing landing gear struts and includes secondary or stabilizing float structures which attach to the existing axles for the ground-engaging wheels of the landing gear. Directional control for steerage while waterborne is aided by a water rudder on the primary float which is operated from the steering mechanism of the conventional landing gear.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSRES H WOLDEMARYAM whose telephone number is (571)272-6607. The examiner can normally be reached Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ASSRES H WOLDEMARYAM/            Primary Examiner, Art Unit 3642